Case 21-03000-sgj Doc 34-1 Filed 01/22/21   Entered 01/22/21 16:47:39   Page 1 of 6




                                  EXHIBIT A
Case 21-03000-sgj Doc 34-1 Filed 01/22/21       Entered 01/22/21 16:47:39   Page 2 of 6




                                 CLO Note Repayment Status1

Aberdeen Loan Funding, Ltd.

               Security                   CUSIP                 Remaining Balance
    Class A Notes                       00306LAA2                                   $0
    Class B Notes                       00306LAB0                                   $0
    Class C Notes                       00306LAC8                                   $0
    Class D Notes                       00306LAD6                                   $0
    Class E Notes                       00306MAA0                                   $0
    Class I Preference Shares           00306M201                       $12,000,000.00
    Class II Preference Shares          00306M300                       $36,000,000.00

Brentwood CLO, Ltd.

               Security                    CUSIP                Remaining Balance
    Class A-1A Notes                    107265AA8                                   $0
    Class A-1B Notes                    107265AM2                                   $0
    Class A-2 Notes                     107265AC4                                   $0
    Class B Notes                       107265AE0                                   $0
    Class C Notes                       107265AG5                                   $0
    Class D Notes                       107265AK5                       $10,279,258.35
    Class I Preference Shares            107264202                      $34,400,000.00
    Class II Preference Shares           107264400                      $37,000,000.00

Eastland CLO, Ltd.

               Security                    CUSIP                Remaining Balance
    Class A-1 Notes                     277345AA2                                   $0
    Class A-2a Notes                    277345AC8                                   $0
    Class A-2b Notes                    277345AE4                                   $0
    Class A-3 Notes                     277345AG9                                   $0
    Class B Notes                        277345AJ3                                  $0
    Class C Notes                       277345AL8                                   $0
    Class D Notes                       27734AAA1                        $3,251,287.27
    Class I Preference Shares           27734A202                       $85,000,000.00
    Class II Preference Shares          27734A400                       $38,500,000.00




1
    As of December 1, 2020.


    308354413 v10
Case 21-03000-sgj Doc 34-1 Filed 01/22/21   Entered 01/22/21 16:47:39   Page 3 of 6




Gleneagles CLO, Ltd.

           Security                   CUSIP                 Remaining Balance
 Class A-1 Notes                                                                $0
 Class A-2 Notes                                                                $0
 Class B Notes                                                                  $0
 Class C Notes                                                                  $0
 Class D Notes                                                                  $0
 Class 1 Combination Notes                                                      $0
 Class 2 Combination Notes                                                      $0
 Preference Shares            37866PAB5 & G39165AA6                 $91,000,000.00

Grayson CLO, Ltd.

            Security                  CUSIP                 Remaining Balance
 Class A-1a Notes                   389669AA0                                   $0
 Class A-1b Notes                   389669AB8                                   $0
 Class A-2 Notes                    389669AC6                                   $0
 Class B Notes                      389669AD4                                   $0
 Class C                            389669AE2                                   $0
 Class D                            389668AA2                        $9,011,534.74
 Class I Preference Shares          389669203                       $52,500,000.00
 Class II Preference Shares         389669302                       $75,000,000.00

Greenbriar CLO, Ltd.

            Security                  CUSIP                 Remaining Balance
 Class A Notes                      393647AA0                                   $0
 Class B Notes                      393647AB8                                   $0
 Class C Notes                      393647AC6                                   $0
 Class D Notes                      393647AD4                                   $0
 Class E Notes                      39364PAA0                                   $0
 Class I Preference Shares          39364P201                       $20,000,000.00
 Class II Preference Shares         39364P300                       $60,000,000.00

Jasper CLO, Ltd.

           Security                   CUSIP                 Remaining Balance
 Class A Notes                                                                  $0
 Class B Notes                                                                  $0
 Class C Notes                                                                  $0
 Class D-1 Notes                                                                $0
 Class D-2 Notes                                                                $0
 Preference Shares                  471315200                       $70,000,000.00



                                        6
308354413 v10
Case 21-03000-sgj Doc 34-1 Filed 01/22/21   Entered 01/22/21 16:47:39   Page 4 of 6




Liberty CLO, Ltd.

           Security                  CUSIP                  Remaining Balance
 Class A-1a Notes                                                               $0
 Class A-1b Notes                                                               $0
 Class A-1c Notes                                                               $0
 Class A-2 Notes                                                                $0
 Class A-3 Notes                                                                $0
 Class A-4 Notes                                                                $0
 Class B Notes                                                                  $0
 Class C Notes                                                                  $0
 Class Q-1 Notes                                                                $0
 Class P-1 Notes                                                                $0
 Class E Certificates         EP0175232 & 530360205                 $94,000,000.00

Red River CLO, Ltd.

            Security                 CUSIP                  Remaining Balance
 Class A Notes                     75686VAA2                                    $0
 Class B Notes                     75686VAB0                                    $0
 Class C Notes                     75686VAC8                                    $0
 Class D Notes                     75686VAD2                                    $0
 Class E Notes                     75686XAA8                                    $0
 Class I Preference Shares         75686X209                        $36,000,000.00
 Class II Preference Shares        75686X308                        $45,000,000.00

Rockwall CDO, Ltd.

            Security                 CUSIP                  Remaining Balance
 Class A-1LA Notes                 774262AA7                                    $0
 Class A-1LB Notes                 774262AB5                                    $0
 Class A-2L Notes                  774262AC3                                    $0
 Class A-3L Notes                  774262AD1                                    $0
 Class A-4L Notes                  774262AE9                                    $0
 Class B-1L Notes                  774262AF6                                    $0
 Class X Notes                     774262AG4                                    $0
 Class I Preference Shares         774272207                        $33,200,000.00
 Class II Preference Shares        774261127                        $45,000,000.00




                                        7
308354413 v10
Case 21-03000-sgj Doc 34-1 Filed 01/22/21   Entered 01/22/21 16:47:39   Page 5 of 6




Rockwall CDO II Ltd.

            Security                  CUSIP                 Remaining Balance
 Class A-1LA Notes                 77426NAA1                                    $0
 Class A-1LB Notes                 77426NAB9                                    $0
 Class A-2L Notes                  77426NAC7                                    $0
 Class A-3L Notes                  77426NAD5                                    $0
 Class B-1L Notes                  77426NAE3                                    $0
 Class B-2L Notes                  77426RAA2                         $9,838,508.11
 Class I Preference Shares          77426R203                       $42,200,000.00
 Class II Preference Shares         77426R401                       $44,000,000.00

Southfork CLO, Ltd.

           Security                  CUSIP                  Remaining Balance
 Class A-1a Notes                                                               $0
 Class A-1b Notes                                                               $0
 Class A-1g Notes                                                               $0
 Class A-2 Notes                                                                $0
 Class A-3a Notes                                                               $0
 Class B Notes                                                                  $0
 Class C Notes                                                                  $0
 Preference Shares                 84427P202                        $80,200,000.00
 Class I Composite Note                                              $2,000,000.00

Stratford CLO Ltd.

            Security                 CUSIP                  Remaining Balance
 Class A-1 Notes                   86280AAA5                                    $0
 Class A-2 Notes                   86280AAC1                                    $0
 Class B Notes                     86280AAD9                                    $0
 Class C Notes                     86280AAE7                                    $0
 Class D Notes                     86280AAF4                                    $0
 Class E Notes                     86280AAG2                                    $0
 Class I Preference Shares         86280A202                        $17,500,000.00
 Class II Preference Shares        86280A301                        $45,500,000.00




                                        8
308354413 v10
Case 21-03000-sgj Doc 34-1 Filed 01/22/21      Entered 01/22/21 16:47:39   Page 6 of 6




Loan Funding VII, LLC (aka Valhalla)

            Security                     CUSIP                 Remaining Balance
 Class A-1-A Notes
 Class A-2 Notes
 Class B Notes
 Class C-1 Notes
 Class C-2 Notes
 Class I Preference Shares             91914QAA4                       $82,000,000.00

Westchester CLO, Ltd.

            Security                      CUSIP                Remaining Balance
 Class A-1-A Notes                     95736XAA6                                   $0
 Class A-1-B Notes                     95736XAB4                                   $0
 Class B Notes                         95736XAD0                                   $0
 Class C Notes                         95736XAE8                                   $0
 Class D Notes                         95736XAF5                                   $0
 Class E Notes                         95736XAG3                        $9,141,575.05
 Class I Preference Shares              95736T206                      $80,000,000.00




                                           9
308354413 v10
